Citation Nr: 0809702	
Decision Date: 03/24/08    Archive Date: 04/09/08

DOCKET NO.  05-09 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
PTSD for the period from June 7, 2004 to October 11, 2006, 
and entitlement to a rating in excess of 50 percent  for the 
period from October 12, 2006.  


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel


REPRESENTATION

Appellant represented by:  None





INTRODUCTION

The veteran served on active duty from February 1979 to 
February 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston Salem, North Carolina, wherein the RO granted 
service connection for PTSD and assigned the disability a 30 
percent rating, effective June 7, 2004.  The veteran timely 
appealed the September 2004 rating action to the Board. 

By a July 2007 rating action, the RO awarded an increased 
rating to 50 percent for the veteran's PTSD, effective 
October 12, 2006, (the date of a VA examination report that 
contained evidence of an increase in severity). 


FINDING OF FACT

From June 7, 2004, the veteran's service-connected PTSD has 
been productive of a disability picture that more nearly 
approximates that of occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood and the inability to 
establish and maintain effective relationships.  At no point 
from June 7, 2004 to the present is the veteran's service-
connected PTSD shown to have been productive of a disability 
picture that more nearly approximates that of total 
occupational and social impairment.


CONCLUSION OF LAW

From June 7, 2004, the criteria for the assignment of an 
evaluation of 70 percent, but no higher, for the service-
connected PTSD have been met.
38 U.S.C.A. §§ 1155, 5107, 7104 (West 2002); 38 C.F.R. §§ 
4.7, 4.130, Diagnostic Code 9411 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).

Proper VCAA notice must inform the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  The veteran should be informed as to 
what portion of the information and evidence VA will seek to 
provide, and what portion of such the claimant is expected to 
provide.  Proper notification must also invite the claimant 
to provide any evidence in his possession that pertains to 
the claim in accordance with 38 C.F.R. § 3.159(b)(1).  In 
view of the Board's favorable decision in this appeal, 
further assistance is unnecessary to aid the appellant in 
substantiating his claim.  

This appeal arises from a disagreement with an initial rating 
following the grant of service connection for PTSD.  The 
United States Court of Appeals for Veterans Claims (Court) 
has held that once service connection is granted the claim is 
substantiated, any deficiency in the VCAA notice is not 
prejudicial and further VCAA notice is generally not 
required.  Dunlap v. Nicholson, 21 Vet App 112 (2007); 
Dingess v. Nicholson, 19 Vet. App. 473, 490-1 (2006).  The 
United States Court of Appeals for the Federal Circuit has 
also held that additional VCAA notice is not required when 
there is an appeal from the initial grant of service 
connection.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007).  

As this case concerns the propriety of an initial evaluation, 
rather than a claimed increase in an existing evaluation, it 
is readily distinguishable from the type of situation 
addressed in Vazquez-Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008).  In that case, the Court required 
specific notification duties in increased evaluation cases, 
where a worsening had been alleged.  The Court stressed the 
difference between the two types of claims, noting that an 
increased compensation claim centers primarily on evaluating 
the worsening of a disability that is already service 
connected, whereas in an initial claim for disability 
compensation, the evaluation of the claim is generally 
focused on substantiating service connection by evidence of 
an in-service incident, a current disability, and a nexus 
between the two.  Id., slip. op. at 5.  Thus, in view of the 
foregoing case precedent, the Board finds that no further 
VCAA notice was required once VA awarded service connection 
for PTSD in September 2004.

Concerning VA's duty to assist the appellant with his initial 
evaluation claim, service medical and post-service VA and 
private examination and clinical treatment reports, and 
statements of the veteran have been associated with the 
claims file.  In fact, in a March 2006 statement to VA, the 
veteran indicated that he did not have any additional 
evidence to submit in support of his claim.  (see, VCAA 
Notice Response, dated in March 2006).  

In addition, the veteran was afforded VA examinations, most 
recently in January 2005 and October 2006, for the purpose of 
determining the etiology and current severity of his service-
connected PTSD.  A copy of the above-referenced VA 
examination reports, are contained in the claims file.  There 
is no evidence or contention that his PTSD has changed since 
those examinations.

II.  Relevant Laws and Regulations

General Criteria-Initial Evaluations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and the residual conditions in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 
(2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2007).

The Court held in Francisco v. Brown, 7 Vet. App. 55, 58 
(1994), that "[c]compensation for service-connected injury is 
limited to those claims which show present disability" and 
held:  "Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary 
importance."

The Court later held that the above rule is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  At the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found, a practice known as "staged" ratings. Fenderson 
v. West, 12 Vet. App. 119, 126 (1999).

As the disability rating at issue on this appeal was assigned 
with the grant of service connection for PTSD, the rating 
must address all evidence relevant to the nature and severity 
of disability from the effective date of service connection 
and, accordingly, might be comprised of separate, or 
"staged," ratings based on the facts shown to exist during 
separate periods of time.  Fenderson v. West, 12 Vet. App. 
119, 126 (1999).  As is noted above, service connection for 
PTSD was granted in this case from an effective date of June 
7, 2004.  

Disability due to mental disorders is evaluated under the 
General Rating Formula for Mental Disorders, which is found 
at 38 C.F.R. § 4.130.  Under the provisions of the General 
Rating Formula, a 100 percent rating is warranted when the 
mental disability causes total occupational and social 
impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation or 
own name.

A 70 percent rating is for application if the service-
connected disorder causes occupational and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); inability to establish and 
maintain effective relationships.

A 50 percent rating is in order when the mental or 
psychiatric disability results in occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g. 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing effective work and social relationships.

A 30 percent evaluation is warranted for disability producing 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupation tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 10 percent rating is for application if the disability 
causes occupational and social impairment due to mild or 
transient symptoms which decrease work efficiency and ability 
to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication.

38 C.F.R. § 4.130, Diagnostic Code 9411 (2007).

Global Assessment of Functioning (GAF) Scores 

The GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness. 
See Diagnostic and Statistical Manual of Mental Disorders 
(4th ed.) (DSM-IV); Carpenter v. Brown, 8 Vet. App. 240 
(1995).  An examiner's classification of the level of 
psychiatric impairment at the moment of examination, by words 
or by a GAF score, is to be considered, but it is not 
determinative of the percentage VA disability rating to be 
assigned; the percentage evaluation is to be based on all the 
evidence that bears on occupational and social impairment.  
See 38 C.F.R. § 4.126 (2007); VAOPGCPREC 10-95 (Mar. 1995); 
60 Fed. Reg. 43186 (1995).

Under the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition (DSM-
IV), GAF scores between 31 and 40 reflect some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure or irrelevant) or major impairment in 
several areas, such as work or school, family relations, 
judgment, thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work). GAF scores 
between 41 and 50 reflect serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting), 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.

III.  Factual Background

The veteran contends that his PTSD warrants a 70 percent 
rating from the date of service connection (June 7, 2004), 
due to symptoms such as, social isolation and continuous 
depression.

By a September 2004 rating action, the RO awarded service 
connection for PTSD, with an initial 30 percent evaluation 
assigned, effective June 7, 2004.  The RO based their award, 
in part, on a May 2004 report, prepared by the veteran's 
treating psychiatrist, J. C. L., M. D.  A review of that 
report reflects that the veteran reported having a variety of 
PTSD-related symptoms to include, but not limited to, 
hypervigilance (i.e., kept his back against the wall every 
night), irritability, social isolation (i.e., spent quiet 
time at home alone), severe sleep disturbance (i.e., slept 
only two to three hours a night), avoidance of conversations 
about military service, and an exaggerated startled response.  
He indicated that he had crying spells, decreased energy and 
occasional auditory illusions or hallucinations.  The veteran 
stated that he would, on occasion, hear noises that he could 
not describe or explain, but that he had to investigate.  Dr. 
J. C. L. noted that the veteran had been married for twenty-
five years, and was employed at the phone company. 

Dr. J. C. L. reported that a mental status evaluation of the 
veteran revealed an anxious mood.  His affect was restricted.  
The veteran's thought process was linear.  There was no 
evidence of any current hallucinations, delusions, or 
suicidal or homicidal ideations.  His judgment, attention and 
insight were all described as "fair."  Dr. J. C. L. 
diagnosed the veteran as having chronic, severe, PTSD.  A GAF 
score of 35 was recorded.  The veteran was prescribed 
psychiatric medication.  Dr. J C. L. concluded that the 
veteran was severely comprised in his ability to sustain work 
and social relationships.  

A January 2005 VA examination report reflects that the 
veteran complained of having PTSD-related symptoms that are 
similar to those previously noted in the preceding 
paragraphs.  The VA examiner noted that with the exception of 
his wife and two children, the veteran had very limited 
social contacts; he had no friends and did not attend church.  
He performed household chores.  The veteran was employed 
full-time, and had limited recreational and leisure pursuits.  
After a review of the veteran's medical history, the VA 
examiner appeared to question the validity of Dr. J. C. L.'s 
opinion that the veteran was severely comprised in his 
ability to sustain work relationships, especially given the 
fact that the veteran was, and had been, employed full-time 
for the previous five years.

A mental status evaluation by VA in January 2005 was 
essentially normal with the exception of when the veteran 
became tearful after he had discussed his brother's death.  
The veteran reported that he experienced nightmares and had 
intrusive thoughts.  The examiner entered a diagnosis of 
PTSD.  A GAF score of 52-moderately serious impairment of 
psychosocial functioning-was recorded.  

Treatment reports, dated from July 2004 to November 2005, 
prepared and submitted by the Goldsboro Psychiatric Clinic, 
reflect that the veteran continued to experience PTSD-related 
symptoms such as, intrusive thoughts, depression, flashbacks, 
hypervigilance and nightmares.  He denied having had panic 
attacks.  The veteran stated that he only infrequently 
socialized with friends and family.  Mental status 
evaluations performed during the above-reference time period 
were positive for a restricted affect.  Judgment and insight 
were described as "fair."  The veteran remained on 
psychiatric medication.  

VA outpatient reports, dated from October 2004 to December 
2005, note that the veteran was employed and married.  

An October 2006 VA examination report showed that the veteran 
reported having missed one day a week from work because he 
was tired.  The veteran stated that he had continued to see a 
private psychiatrist once every two months.  The veteran 
described being socially isolative with the exception of 
watching television.  He stated that he wanted to be alone.  
A mental status evaluation was positive for an anxious mood.  
He had suicidal ideation with no intent.  The veteran 
described having moderate to severe problems with performing 
household chores, driving, shopping, and recreational 
activities.  To this end, he reported that he would not enter 
stores alone and that he would frequently become disoriented 
(i.e., would forget where he was going).  

The October 2006 VA examiner noted that the veteran had 
remained employed at the phone company, but that he had 
missed about ten (10) days a month.  As a result, the 
veteran's productivity had decreased and, as a result, 
someone was required to drive with him on jobs.  A diagnosis 
of PTSD was entered.  A GAF score of 45 was recorded.  The VA 
examiner indicated that since the veteran was last examined 
by VA, his work performance, family-role functioning, 
social/interpersonal relationships, and recreational pursuits 
had all changed.  To this end, the VA examiner found the 
veteran to have been severely impaired with work and social 
functioning to the point that he missed multiple days a month 
from work and, on the days he was at work, his productivity 
decreased to the point where his supervisor required him to 
have someone accompanying him on his jobs.   

IV.  Analysis

In this case, the Board finds that there is sufficient 
evidence to conclude that the veteran's PTSD is productive of 
the level of occupational and social impairment contemplated 
by a 70 percent evaluation from the date of award of service 
connection, June 7, 2004 to the present.  

In support of the forgoing determination, the Board notes 
that as early as May 2004, the veteran's private 
psychiatrist, J. C. L., M. D., described the veteran as 
suffering from severe PTSD symptomatology, and, at that time, 
he was found to have had a GAF score as low as 35.  Most 
recently, and as previously noted herein, in October 2006, VA 
assigned the veteran a GAF score of 45.  Under the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders, Fourth Edition (DSM- IV), this range of 
GAF scores signifies moderate to major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, and mood (e.g., a depressed man avoids friends, 
neglects family, and is unable to work).  Id.  

Moreover, J. C. L., M. D. also noted that the veteran 
experienced auditory illusions or hallucinations and near-
continuous depression--symptoms that are commensurate with-at 
the minimum-a 70 percent schdular evaluation.  In fact, Dr. 
J. C. L. prescribed the veteran psychiatric medication, in 
part, to reduce his continuous depression. 

Finally, despite the veteran being employed during the appeal 
period, as far back as May 2004, and as recent as October 
2006, private and VA examiners have concluded that the 
appellant's work and social functioning were severely 
impaired.  

Accordingly, the evidence supports a 70 percent evaluation, 
but no more, for the veteran's service-connected PTSD for the 
entire period beginning on June 7, 2004. To that extent, the 
appeal is granted.  See 38 C.F.R. § 4.7.

The question remains whether a 100 percent evaluation is 
warranted.  The Board fully acknowledges that the veteran's 
social and industrial impairment due to PTSD is severe, yet, 
and as previously reported, he has maintained employment, 
albeit with decreased productivity.  Thus, total occupational 
and social impairment has not been demonstrated, and a 100 
percent evaluation is not warranted.  

Overall, the evidence supports a 70 percent evaluation for 
PTSD from the award of service connection, June 7, 2004.  The 
criteria for an even higher, 100 percent, evaluation, have 
not been met.  This determination represents a partial grant.  
To the extent that this determination represents a denial of 
an even higher (total) schedular rating, the Board 
acknowledges that the VA is statutorily required to resolve 
any doubt in favor of the veteran, particularly when there is 
an approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case.  The evidence 
supports a 70 percent rating and the preponderance of the 
evidence is against the award of an even higher evaluation.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 2002).


ORDER

An initial evaluation of 70 percent for PTSD is granted from 
June 7, 2004, subject to the laws and regulations governing 
the payment of monetary benefits.



_____________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


